Citation Nr: 1210269	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-31 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial compensable disability evaluation for service-connected acne vulgaris.  


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2002 to March 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board previously remanded the claim in October 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is necessary prior to appellate review.  

Following issuance of the September 2009 supplemental statement of the case (SSOC) and subsequent October 2010 Board remand, new records were added to the claims file that the RO has not considered.  The additional evidence includes private treatment records dated August 2007 through May 2010, and a November 2010 statement from the Veteran, which were received by the Appeals Management Center (AMC) in November 2010.  Those records were not listed in the evidence section of the December 2011 SSOC, nor were they discussed in the reasons and bases section.  The Veteran did not waive initial consideration by the RO of these records; indeed he requested the records to be "thoroughly" reviewed.  See November 2010 statement from the Veteran.  Therefore, on remand, the additional evidence must be considered by the RO.  38 C.F.R. §§  19.37, 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC is requested to review the evidence of record submitted after October 2010, including private treatment records dated August 2007 through May 2010, as well as the November 2010 statement from the Veteran.   

2. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case which includes consideration of the evidence associated with the record after October 2010, including private treatment records dated August 2007 through May 2010, as well as the November 2010 statement from the Veteran and any evidence associated with the record in connection with the current remand and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


